Case 1:18-cv-09495-PAC Document 32-1 Filed 03/29/19 Page 1 of 3




                EXHIBIT A
                  Case 1:18-cv-09495-PAC Document 32-1 Filed 03/29/19 Page 2 of 3




NEW YORK LEGAL ASSISTANCE GROUP

         VIA Email                                                                        June 8, 2018

         Office ofthe General Counsel
         Attn: FOJA Service Center
         Executive Office for Immigration Review
         5107 Leesburg Pike, Suite I 903
         Falls Church, VA 22041
         EOTR.FOlARequests@usdoj.gov

                  RE:    Freedom of Information Act Request

         Dear Sir or Madam:

                On behalfofNew York Legal Assistance Group (NYLAG) and pursuant to the Freedom
         of Information Act (FOIA), 5 U.S.C. § 552(a)(2), J request that the Board of Immigration
         Appeals (BIA) make publicly available in its online electronic reading room :

                  All nonpublished decisions of the BIA (including concurring and dissenting
                  opinions) from November I, 1996, through the present.

         I also request that BIA make all future nonpublished decisions (including concurnng and
         dissenting opinions) publicly available in its online electronic reading room .

                All BIA opinions-whether published or nonpublished-are "final opinions [or] orders,
         made in the adjudication of cases." 5 U.S.C. § 552(a)(2)(A). Accordingly, the BIA must make
         these nonpublished decisions publicly available in its electronic reading room.

                 Because FOIA requires the BIA to make these records publicly available in its online
         electronic reading room , no fees can be charged for processing this request. In the alternative,
         NYLAG requests that all fees in connection with this request be waived in accordance with 5
         U.S.C. § 552(a)(4)(A)(iii) because NYLAG does not seek the records for a commercial purpose
         and disclosure "is in the public interest because it is likely to contribute significantly to public
         understanding of the operations or activities of the government." The records requested will
         contribute to the public's understanding of the BIA's decision-making in the vast majority of the
         cases it adjudicates.' As the Second Circuit has explained, one of Congress's goals in enacting
         FOIA-and in particular enacting § 552(a)(2)-was to prevent the development of "secret
         agency law." Brennan Center for Justice at N.Y. Univ. Sch. of Law v. DOJ, 697 F .3d I 84, I 96
         1
           Compare U.S. Department of Justice, Executive Office for Immigration Review, FY 20I5
         Statistics Yearbook Q2, http ://www.ju tice.gov/eoir/page/ file/f\tsb 15/download (indicating the
         BIA resolved 34,244 cases in Fiscal Year 2015) with U.S. Department of Justice, Executive
         Office     for   Immigration      Review,    AG/BIA     Precedent        Decisions    Vol.    26,
         https://www.justice.gov/eoir/precedent-decision -volume-26 (indicating that 32 BIA decisions
         were published in Fiscal Year 20 I 5).



         I   7 HANOVER SQUARE NEW YORK, NY I 0004   I   TEL: (212) 613 5000   I   FAX: (212) 750 0820   I   WWW.NYLAG.ORG   I
       Case 1:18-cv-09495-PAC Document 32-1 Filed 03/29/19 Page 3 of 3




(2d Cir. 2012) (quoting NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 153 (1975)). Because "the
public is vitally concerned" with the reasons underlying an agency adjudication, withholding the
analysis underlying the agency's adjudication "is offensive to FOIA." Nat '/ Council of La Raza
v. DOJ, 411 F.3d 350, 360 (2d Cir. 2005) (internal quotation marks omitted).

        NYLAG is a nonprofit organization that provides free legal services to low-income New
Yorkers in the areas of immigration, government benefits, family law, disability rights, housing
law, special education, and consumer debt, among others. In particular, NYLAG is one of the
largest immigrant services providers in New York City. Its Immigrant Protection Unit provides
low-income immigrants with comprehensive legal services, including direct representation in
removal proceedings; assistance with adjustment of status, family-based immigrant petitions, and
humanitarian parole; and immigrant community education.

       NYLAG does not have a commercial interest in the requested records; it intends that the
agency provide the information to members of the public free of charge. As a result, NYLAG
could not commercially benefit from a favorable response to this request.

        Accordingly, although the BIA should not charge any fees for the processing of this
request under § 552(a)(2), I request in the alternative that NYLAG be granted a fee waiver and
not be charged any fees associated with processing this request

        I expect a response within 20 working days as provided by law. If you have any questions
regarding this request, please contact me by phone at 212-613-6551 or by email at
dtarantolo@nylag.org.

       Thank you very much for your attention to this matter.


                                                           Sincerely,


                                                           Danielle Tarantolo
                                                           Jane Greengold Stevens




                                               2
